Name: Commission Regulation (EEC) No 2172/89 of 19 July 1989 on the sale at a price fixed in advance of certain boned beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/ 12 Official Journal of the European Communities 20 . 7 . 89 COMMISSION REGULATION (EEC) No 2172/89 of 19 July 1989 on the sale at a price fixed in advance of certain boned beef held by certain intervention agencies HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 24 July to 8 September 1989, the sale shall take place of approximately ;  300 tonnes of boned beef held by the Danish intervention agency and put into store before 1 January 1989,  500 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 January 1989,  500 tonnes of boned beef held by the Italian intervention agency and put into store before 1 January 1989. The qualities and prices of this meat are given in Annex THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas the possibility of intervention in beef and veal has led to the build-up of stocks in the Community ; whereas some of the intervention purchases have been stored in the form of boned meat in order to improve the intervention system in accordance with Commission Regulation (EEC) No 859/89 (}) ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98/69 (4), as amended by Regulation (EEC) No 429/77 (*), provides that the selling prices of frozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas it is important to comply with the provisions of Commission Regulation (EEC) No 2173/79 (6), as amended by Regulation (EEC) No 1809/87 f), with regard to selling at a price fixed in advance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , I. 2. The intervention agency shall first sell the meat ' which has been in storage longest. 3 . Sales shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Article 2 to 5 thereof. 4. Particulars relating to the quantities and the places where the products are stoned may be obtained by interested parties at the addresses given in Annex II . Article 2 This Regulation shall enter into force on 24 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989 , p. 43 . (3) OJ No L 91 , 4. 4. 1989, p. 5 . (4) OJ No L 14, 21 . 1 . 1969, p. 2. 0 OJ No L 61 , 5 . 3 . 1977, p. 18 . (6) OJ No L 251 , 5 . 10 . 1979, p:12. 0 OJ No L 170, 30. 6 . 1987, p. 23 . 20. 7. 89 Official Journal of the European Communities No L 208/ 13 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Predo de venta expresado en ecus por tonelada (')  Salgspriser i ECU/ton (')  Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne (')  TÃ ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  as Ecu Ã ±Ã ½Ã ¬ tÃ ³vo (')  Selling prices expressed in ecus per tonne (')  Prix de vente exprimÃ ©s en ecus par tonne (')  Prezzi di vendita espressi in ecu per tonnellata (] )  Verkoopprijzen uitgedrukt in ecu per ton (l)  PreÃ §o de venda expresso em ecus por tonelada (') 1 . DANMARK Bryst og slag Ãvrigt kÃ ¸d af forfjerdinger Kategori A 2 155 2 700 Kategori C 2 155 2 700 2. UNITED KINGDOM Rumps Foreribs Flanks / plates Shins and shanks Clod and sticking Brisket Ponies Category C 4 855 3 115 1 800 2 900 2 670 2 600 2 825 Categoria A3 . ITALIA Pancia Petto Spalla-giretto Collo 1 820 1 950 2 645 2 670 2 670 2 670 Collo-sottospalla Sottospalla (') Estos precios se entenderÃ ¡n netos con arreglÃ ³ a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. (') Disse -priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n » 2173/79. (') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. _ (') Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. (') Estes preÃ §os aplicam-se a peso liquido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 208/ 14 Official Journal of the European Communities 20 . 7 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : Direktoratet tor Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 K0benhavn K (tlf. 01 15 41 30 ; telex 15137 DK ; telefax 01 926 948) UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 , Roma Tel . 47 49 91 Telex 61 30 03